COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00446-CV                                           (Tr.Ct.No. 95709-J)
                             IN THE MATTER OF D.X.S.




                 On appeal to this Court from Tarrant County, Texas.

                                      

                                   JUDGMENT
On appeal from the 323rd District Court of Tarrant County, Texas, from an order signed
April 3, 2012. Memorandum Opinion by Justice Gregory T. Perkes.

THIS CAUSE was submitted to the Court on April 5, 2013, on the record and the briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was some error in the judgment of the court below, and said judgment is hereby
AFFIRMED AS MODIFIED.

Costs of the appeal are evenly adjudged against appellant, D.X.S., although he is
exempt from payment due to his affidavit of inability to pay costs, and appellee, THE
STATE OF TEXAS, who is ordered to pay all costs of the appeal from which it is not
exempt by statute. It is further ordered that this decision be certified below for
observance.


                                     
                            DORIAN E. RAMIREZ, CLERK